Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2016

                                   No. 04-16-00183-CV

                                      Trece MEUTH,
                                         Appellant

                                             v.

                                   CITY OF SEGUIN,
                                       Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0546-B-CV
                          Honorable William Old, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 26, 2016. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED. If appellee’s brief is not filed on or before October 26, 2016, the case will be
submitted without the brief.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court